Title: To Thomas Jefferson from John Goddard, 23 April 1803
From: Goddard, John
To: Jefferson, Thomas


          
            Sir
                     
            Portsmouth NH April 23d 1803
          
          In obedience to your pleasure made known to me a short time since by Mr Cutts of the US. Legislature, I beg leave to observe, that the address communicated through him recommending Mr Steele as a candidate for the office of district Judge for this district was dictated, as I believe by no other motive than a sincere regard for the republican cause, the honor of your administration & the general interests of their fellow citizens.—The subscribers thereto have ever been on terms of friendship (external at least) with the Gentleman who in the usual course would succeed to the appointment, and deeply regretted the necessity of transgressing the bounds which private citizens in ordinary cases should prescribe to themselves.—Such is the prevalence of aristocratic federalism among the Gentlemen of the law in this district, that two of them only, who are in other respects qualified can, on political grounds, have any pretensions to any important office while our Government is administered on republican principles—Vizt Mr. Sherburne now district Attorney and Mr Steele Clerk of the district Court.—From a concurrence of causes the former has become extremely unpopular & no less so with his friends and family connexions than with others. The objections to him are of a moral as well as political nature, and he is considered by those who were his best friends, too destitute of principle to be entrusted with any important office from which he cannot be easily removed. To the moral or political character of Mr. Steele it is presumed there can be no exceptions, & in point of professional talents he is by no means second to Mr Sherburne. He was not indeed the earliest convert to republicanism, but for upwards of three years past has openly advocated right principles in which I believe he has been firm & consistent. Should he be appointed to the office in view, it would undoubtedly meet the approbation of all the friends of Government here—if others should censure it could only be for the sake of uniformity.
          Circumstanced as I am an acquaintance and neighbour of Mr Sherburne, it has been with much reluctance and from a sense of duty only, that I have been thus explicit, should it have any effect in promoting the respectability of Government and the due execution of the laws in this district, I shall be compensated for the many unpleasant sensations experienced on this occasion.—
          With sentiments of high respect, for your public and private character, & best wishes for the success of your administration I have the honor to be Yr Most obedient Servant
          
            John Goddard
          
         